DIAMANTIS, Judge.
We affirm Abelardo Valdez’s convictions and sentences for burglary of a dwelling and grand theft; however, we amend the second restitution order dated November 30, 1993, to reflect that Valdez is to pay restitution in the amount of $709.60 to Arvel Burns as reflected in the trial court’s oral pronouncement and its prior restitution order dated October 26,1993; and we reverse the imposition of $7.50 as “local court costs” contained in the trial court’s October 25, 1993, order, and remand in order for the trial court either to reference the statutory authority for the imposition of the costs or to delete such costs. See Gedeon v. State, 636 So.2d 178 (Fla. 5th DCA 1994); Thomas v. State, 633 So.2d 1122 (Fla. 5th DCA 1994).
AFFIRMED in part; REVERSED in part; and REMANDED.
GOSHORN and PETERSON, JJ., concur.